Case: 17-41138      Document: 00514531021         Page: 1    Date Filed: 06/27/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                       United States Court of Appeals

                                    No. 17-41138
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                        June 27, 2018
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff-Appellee

v.

JASON PAUL NINO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:17-CR-156-2


Before BENAVIDES, GRAVES, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Jason Paul Nino challenges the 240-month sentence of imprisonment
imposed following his convictions for conspiracy to possess with intent to
distribute methamphetamine and for possession with intent to distribute
methamphetamine.          See 21 U.S.C. §§ 841, 846.           According to Nino, the
sentence, which is below the sentencing guidelines advisory range, is greater
than necessary to accomplish the objectives of 18 U.S.C. § 3553(a) because it


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-41138     Document: 00514531021       Page: 2   Date Filed: 06/27/2018


                                   No. 17-41138

fails to take into account his personal circumstances and characteristics,
specifically that his criminal history is composed primarily of misdemeanor
offenses that resulted from his abusive childhood and drug addiction. He also
contends that his sentence is unreasonable because the district court declined
to run it fully concurrently with a prior sentence.
      Because Nino did not object to the reasonableness of his sentence in the
district court, we review only for plain error. E.g., United States v. Peltier, 505
F.3d 389, 391-92 (5th Cir. 2007). Under that standard, Nino must show a clear
or obvious error that affected his substantial rights. Puckett v. United States,
556 U.S. 129, 135 (2009). If he makes this showing, we have the discretion to
correct the error but only if it seriously affects the fairness, integrity, or public
reputation of judicial proceedings. Id. Although Nino claims an objection is
unnecessary to preserve a substantive unreasonableness challenge, he
recognizes our precedent to the contrary, e.g., Peltier, 505 F.3d at 391-92, and
raises this issue only to preserve it for possible further review. Nino fails to
show a clear or obvious error, but his claim would fail even were we to review
for abuse of discretion. We presume that a below-guidelines sentence is
reasonable. United States v. Hawkins, 866 F.3d 344, 350 (5th Cir. 2017).
      The district court considered Nino’s arguments in mitigation, the
§ 3553(a) factors, and the Guidelines, and concluded that the 240-month,
below-guidelines sentence was appropriate in light of Nino’s extensive criminal
history and the seriousness of the instant drug offense. Nino’s assertion that
the district court should have sentenced him more leniently reflects only his
disagreement with the district court’s weighing of the § 3553(a) factors and the
resulting sentence. See United States v. Ruiz, 621 F.3d 390, 398 (5th Cir.
2010). He fails to show that his sentence does not take into account a factor
that should receive significant weight, gives significant weight to an irrelevant



                                         2
    Case: 17-41138   Document: 00514531021    Page: 3   Date Filed: 06/27/2018


                               No. 17-41138

or improper factor, or represents a clear error of judgment in balancing the
sentencing factors. See United States v. Cooks, 589 F.3d 173, 186 (5th Cir.
2009).
     The judgment is AFFIRMED.




                                     3